Citation Nr: 1226952	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for vocal cord dysfunction.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied service connection for asthma and vocal cord dysfunction.  

In May 2010, the Board remanded the claims for service connection for asthma and vocal cord dysfunction to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In an October 2011 rating decision, the AMC granted service connection for asthma, representing a full grant of the benefit sought with respect to that claim.  The AMC also granted a 10 percent rating based on multiple, noncompensable service-connected disabilities.  The AMC continued to deny the claim for service connection for vocal cord dysfunction (as reflected in an October 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  The claim for service connection for vocal cord dysfunction was once again remanded in January 2012 for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where...the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.

The Veteran asserts that he has vocal cord dysfunction related to service.  His service treatment records include findings of a lazy vocal cord.  In the May 2010 remand, the Board noted that, because the claims file did not contain any post-service medical records, it was not clear whether the Veteran continued to have a problem with vocal cord dysfunction.  Accordingly, the claim was remanded to afford the Veteran a VA examination to evaluate his claimed vocal cord dysfunction.  The VA examiner was instructed to provide an explicit response to the following questions:  (1) Is it at least as likely as not that the Veteran currently has vocal cord dysfunction; and (2) If the Veteran currently has vocal cord dysfunction, is it as likely as not that it was caused by his military service?

The Veteran was afforded VA pulmonary and ear, nose, and throat (ENT) examinations in July 2010.  The pulmonary examiner noted that the Veteran's claims file documented his history of diagnoses of moderate persistent asthma and vocal cord dysfunction, for which he was separated from the Marine Corps.  The pulmonary examiner did not address current vocal cord dysfunction; rather, her diagnosis following examination was asthma, and the reader was referred to the VA ENT examination for other diagnoses. 

The next day, the Veteran underwent a VA ENT examination.  The ENT examiner noted that the Veteran's main trouble was asthma.  He indicated that, since the Veteran was being seen by pulmonary medicine after leaving his VA examination, he would let pulmonary medicine make the determination and description of his problems.  The Veteran described no difficulty with phonation, although he did have occasional hoarseness.  The Veteran reported that he had been diagnosed with a vocal cord dysfunction at Camp Lejeune, which caused pausing in his breathing.  On examination, the oral cavity and hypopharynx were unremarkable.  Both vocal cords moved.  The left vocal cord did not move or abduct as well as the right, but the vocal cords did meet in the midline.  The Veteran did not have any problem with voice usage due to his vocal cords.  The examiner commented that he would describe the left vocal cord as lazy.  He continued, stating, "[p]ast that, stroboscopic evaluation would probably be indicated if this is not necessary."  The impression following examination was that the Veteran may have an allergic rhinitis.  The examiner added that there was no evidence of soft palate injury, and the Veteran had not had any laryngeal surgery.

The Board notes that, despite the May 2010 remand instructions, the July 2010 VA examiner did not explicitly answer the question of whether it is at least as likely as not that the Veteran currently has vocal cord dysfunction.  Indeed, while he indicated that the Veteran had a lazy left vocal cord, no impression regarding the vocal cords was rendered.  It is unclear whether the finding of a lazy left vocal cord might constitute vocal cord dysfunction.  As such, the issue was again remanded in January 2012 to clearly answer the question of whether or not the Veteran had a current vocal cord disorder, to include vocal cord dysfunction, and, if so, whether such disorder was related to service.  Additionally, the remand noted that VA is required to undertake necessary examinations and development recommended by VA examiners.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  It was not clear from the July 2010 VA ENT examination report whether or not the examiner was recommending stroboscopic evaluation of the vocal cords.  As such, the VA examiner was asked to specifically discuss whether stroboscopic evaluation is recommended and, if so, conduct such evaluation.

In this regard, the Board acknowledges that the RO scheduled the Veteran for an examination for vocal cord dysfunction in February 2012, which the Veteran subsequently cancelled.  The Board notes that Veteran has not provided good cause for cancelling the examination, and has not otherwise requested that his VA examination be rescheduled.  It is noted that several attempts, by phone and mail, were made to contact the Veteran with regard to the VA examination, to no avail.  See Failure to Prosecute Memorandum dated April 2012.  The Board further notes that 38 C.F.R. § 3.655 states that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim or any other original claim, the claim shall be rated based on the evidence of record.  However, as this case presents certain medical questions which cannot be answered by the Board, a VA medical opinion is critical to the outcome.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Therefore, as the previously afforded examinations are inadequate and a conclusive medical opinion has not been presented, an additional VA examination or opinions is warranted.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Further, because VA undertook to provide a VA examination to evaluate the claimed vocal cord dysfunction, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
Finally, as noted in the previous January 2012 remand, there is also evidence that there are outstanding VA treatment records which are potentially pertinent to the appeal.  In this regard, the Board has reviewed the Veteran's Virtual VA e-folder, which reflects that, in a September 2011 rating decision, the RO granted service connection for allergic rhinitis and denied service connection for sinusitis and nasal polyps.  The evidence considered in the September 2011 rating decision included a September 2011 VA examination report and records of treatment from the Cleveland VA Medical Center (VAMC), dated from July 2010 through September 2011.

While the Board acknowledges that a copy of the September 2011 rating decision was associated with the paper claims file as well as the Virtual VA e-folder and a copy of the September 2011 VA examination report was added to the Virtual VA e-folder, the treatment records from the Cleveland VAMC have not been associated with either the paper file or the Virtual VA e-folder.  Indeed, no VA treatment records are currently of record in the Veteran's paper claims file or Virtual VA e-folder for the Board's review.  As any records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate either with the paper claims file or the Veteran's Virtual VA e-folder all records of VA treatment from the Cleveland VAMC referenced in the September 2011 rating decision (records dated from July 2010 through September 2011).

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for vocal cord dysfunction since service.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any records of treatment from the Cleveland VAMC, dated since September 2011.

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA ENT examination to determine the etiology of any vocal cord disorder, to include vocal cord dysfunction.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should clearly state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current vocal cord disorder, to include vocal cord dysfunction.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.

The VA examiner should specifically discuss whether stroboscopic evaluation is recommended and, if so, such evaluation should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


